internal_revenue_service number release date index number ---------------------- ------------------------------------------------ -------------------------- ------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-126223-05 date date --------------------------------------------------- company --------------------------------------------------------------------- bonus plan performance period dear ------------- --------------------------------------- -------------------------------- this is in response to a letter dated date submitted on behalf of company by its authorized representatives requesting a ruling under sec_162 of the internal_revenue_code specifically a ruling is requested that company is not required to disclose to its shareholders a maximum dollar amount of compensation payable for purposes of satisfying the shareholder disclosure requirements under sec_1_162-27 of the income_tax regulations the facts as represented by company are as follows company is a publicly-held corporation within the meaning of sec_162 company’s bonus plan provides that eligible executive officers are entitled to a bonus for a performance period based on the achievement of certain performance goals the bonus amount is a percentage of the executive officer’s base salary in effect at the beginning of the performance period the amount of compensation payable that is due upon attainment of the performance_goal is based in whole or in part on a percentage of salary or base pay the dollar amount of the salary or base pay is fixed at the time the performance_goal is established bonus amount payable to any executive officer the compensation committee has the sole discretion to reduce or eliminate the sec_162 of the code allows a deduction for all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on sec_162 excepts from this limitation certain performance-based sec_1_162-27 provides that the deduction limit of sec_162 does plr-126223-05 any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure compensation payable solely on account of attaining one or more performance goals as determined by a compensation committee comprised solely of two or more outside directors if the material terms under which the compensation is paid including the performance goals have been approved by the shareholder of the publicly_held_corporation not apply to qualified_performance-based_compensation qualified_performance-based_compensation is compensation that meets the requirements of sec_1_162-27 through e the performance_goal requirement the outside director requirement the shareholder approval requirement and the compensation committee certification requirement sec_1_162-27 provides in part that qualified performance- based compensation must be paid solely on account of the attainment of one or more preestablished objective goals standard must preclude discretion to increase the amount of compensation payable that would otherwise be due upon attainment of the goal formula or standard fail to preclude discretion to increase the amount of compensation merely because the amount of compensation to be paid upon the attainment of the performance_goal is based in whole or in part on a percentage of salary or base pay and the dollar amount of the salary or base pay is not fixed at the time the performance_goal is established then the objective formula or standard will not be considered discretionary for purposes of the performance_goal requirement if the maximum dollar amount to be paid is fixed at that time goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid the material terms include in pertinent part either the maximum amount of compensation that could be paid to any employee or the formula used to calculate the amount of compensation to be paid to the employee if the performance_goal is attained except that in the case of a formula based in whole or in part on a percentage of salary or base pay the maximum dollar amount that could be paid to the employee must be disclosed sec_1_162-27 provides that the terms of an objective formula or sec_1_162-27 provides that the material terms of the performance sec_1_162-27 further provides that if the terms of an objective company also meets the requirements of sec_1_162-27 because plr-126223-05 in the case of a nondiscretionary plan the reference to maximum dollar amount in the parenthetical language of sec_1_162-27 is satisfied by either disclosing a specific dollar amount eg dollar_figurex dollars or by disclosing the measuring point of the salary or base pay eg x percentage of salary as of date y in the case of a plan that would otherwise be discretionary the maximum dollar amount is only satisfied by providing a specific dollar amount company meets the requirements of sec_1_162-27 because the amount of compensation to be paid upon attainment of the performance_goal is based upon a percentage of salary that is fixed at the time the performance_goal is established thus their objective formula or standard is not discretionary company disclosed to its shareholders both the formula used to calculate the amount of compensation to be paid to the employee if the performance_goal is attained and that the maximum dollar amount of compensation that could be paid to the employee if the performance_goal is attained is based in whole or in part on the employee’s base salary at the beginning of the performance period maximum dollar amount and is not required to disclose a specific dollar amount concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used of cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this based on the facts as represented we rule that company has disclosed the except as expressly provided herein no opinion is expressed or implied sincerely yours _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
